DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13, 17-20 are pending.  Applicant’s previous election of 1-13, 17 and 20 still applies and claims 18 and 19 remain withdrawn.
Response to Amendment
Applicant’s amendment of 07/26/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13, 17 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1 and 20 recite different densities, MFR and melting point/peak properties of the LLDPE in the skin layers.  This is supported only with respect to the density property (because the application disclosed different densities in core and sealant layers, and thus including different densities in the sealant layers).  However, there is no support for different MFR and melting point/peak properties of the LLDPE in the skin layers.  The examples may provide specific values that are different from each other but these do not provide support for broadly claiming “different” values for these properties.
Claim 3 recites less than 5% of silicate which is not supported.  The less than 5% amount is disclosed with respect to silicone gum, not silicate.  Silicate is supported but is a different ingredient and therefore the amount for the silicone gum does not apply to the silicate ingredient.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-13, 17 and 20  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 similarly refers to the same densities of at least two LLDPEs in multiple layers and therefore it is unclear if same-density LLDPEs may be in the same layer or if they must be in different layers.
Claim 12 refers to “the densities of the” LLDPE in various layers being different which is vague as in claims 1 and 20 because it is unclear if these LLDPE’s can be in the same layer or must be in different layers.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-13, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (U.S. 2003/0008153) in view of Ralph (U.S. 5,272,016) in view of Sharps et al. (U.S. 2013/0309430) in view of Dou et al. (U.S. 2017/0282507) in view of Brindle et al. (U.S. 2016/0046736) in view of Riis et al. (U.S. 2015/0283029) in view of Mileti (U.S. 2011/0027507).
Regarding claims 1-13, 17 and 20, Migliorini teaches a film that is biaxially oriented (such that each layer is biaxially oriented, as in claims 1, 12 and 20, [0075]), comprising a core layer and two sealant/skin layers on either side of the core, with each layer made of LLDPE ([0054], [0056], [0063]).  There are also transition layers between the skin layers and the core to enhance adhesion, which are also made of LLDPE ([0063]).  These layers are tie layers as in claim 4 and alternatively the layers are part of the overall sealant layer on either side of the core (i.e., with each side of the core being covered by an intermediate LLDPE sub layer and a skin LLDPE sub layer, thereby forming an overall LLDPE sealant layer as claimed).  The sealant/skin layers are disclosed as containing talc (a type of silicate) as antiblocking agent ([0061]) with the 
As explained above, LLDPE may be used in each of the above layers (e.g., each of the intermediate layers, core layer and sealant/skin layers) and the intermediate layers may be part of the overall sealant layer as explained above.  Also, LLDPE is a material having a density within a given range (corresponding to the “low density” part of linear low density polyethylene, i.e., 0.915-0.940, see as evidence [0043] of Riis, discussed below).  Given the limited range of density for “LLDPE” each layer/sub-layer discussed above (e.g., each of the intermediate layers, core layer and sealant/skin layers) is disclosed as having a density corresponding to the “low density” part of linear low density polyethylene, i.e., 0.915-0.940, such that the range of densities for the LLDPE in each layer overlaps the same/different density limitations of claims 1, 7, 12, and 20, because the density range of each layer individually overlaps the density range of each other layer, including density values that are the same or different between layers.  
For example, regarding claim 7, the density range for the LLDPE in each intermediate layer (part of the overall sealant layers such that the LLDPE in the intermediate layer is an LLDPE contained in the overall sealant layer) is 0.915-0.940 and the density range for the LLDPE in the core layer is also 0.915-0.940, such that the density of LLDPE used in the sealant 
Additionally, the density range of LLDPE in each layer means that each layer may have a different density of LLDPE.  For example, the LLDPE in each skin layer (part of the overall sealant layer that comprises the skin layer and the intermediate layer, or as an individual sealant layer on its own without the intermediate layer) may have a density of 0.915-0.940, e.g., 0.930, and the LLDPE in the core layer may have a different density, e.g., 0.925, as in claims 12.  
Similarly, the two skin layers (on their own, without the intermediate layers) may have different densities of LLDPE, e.g., 0.930 and 0.925, both of which are within the above range, as in claims 1 and 20.  
Alternatively, as explained above, the skin and intermediate layers may together form an overall sealant layer, and the density of the LLDPE in both skin layers may be different (e.g., 0.930 used in each skin layer) compared to the LLDPE in the intermediate layers (e.g., 0.925 used in each intermediate layer) and the resulting overall sealant layers (i.e., skin and intermediate together) would include an LLDPE in a first sealant layer (e.g., the first intermediate layer) that is different from an LLDPE in the second sealant layer (e.g., the second skin layer), as in claims 1 and 20.  
The limitations of claims 1 and 20 would also be met with respect to different density LLDPE in the intermediate and skin layers within the same overall sealant layer (e.g., a first intermediate layer having a density of 0.925 and a first skin layer having a density of 0.930).
LLDPE resins that have different densities must inherently have different (to at least some degree) melt flow index and melting point (as in claims 1 and 20) because the structure of the resin must be changed for the density to be different and changes in structure would affect all 
Migliorini does not disclose the claimed barrier/adhesion properties, the claimed melting point relationship, or the claimed copolymers.
However, Ralph is also directed to films comprising heat sealable outer layers on a core layer and teaches that the melting point/peak of the core layer should be higher in order to provide effective heat sealability without compromising the structural integrity of the film as a whole (col. 4, lines 10-35).  Thus, it would have been obvious to have made the sealant/skin layers of Migliorini have a lower melting point that the core layer (as in claims 8-9), as taught by Ralph, to provide effective heat seal functionality as desired by Migliorini.
The teachings of Ralph above provide an additional and alternative rationale that renders obvious the limitations of claim 12 with respect to differences in the LLDPE in the skin layers and the core layer.  In detail, if a different LLDPE is used in the skin layers compared to the core layer for the purposes of optimizing structural integrity of the film and heat seal functionality (as taught by Ralph), those different LLDPE’s in the skin layer will inherently have different (to at least some degree) density and melt-flow rate properties as well as the different melting point/peak properties disclosed by Ralph, as in claims 1, 12, and 20, because changing the structure of LLDPE (to increase melting point/peak) will inherently alter, to at least some degree, the properties of that resin, including density, and melt-flow rate, compared to the lower melting-point/peak LLDPE in the core.  It is noted that the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation.
Migliorini does not disclose the claimed copolymers of claims 11 and 20.  However, Sharps is also directed to polyolefin heat sealable layers (as in Migliorini) and teaches that maleic anhydride grafted LLDPE as a known suitable heat sealable material ([0016]) such that it would have been obvious to have used such a material in the heat sealable layers of Migliorini because it provides the desired functionality (i.e., heat sealability).  Additionally and alternatively to Sharps, Dou is also directed to heat sealable layers and teaches that MAH grafted LLDPE is more polar than LLDPE and provides improved adhesion ([0031]-[0033]) such that it would have been obvious to have used such a material in the heat sealable layers of Migliorini in order to improve adhesion.  Additionally and alternatively to Sharps and Dou, Brindle is also directed to LLDPE (as already generally called for in Migliorini) and teaches that MAH grafted LLDPE provides improved adhesion over a wide temperature range (see abstract, [0005]) such that it would have been obvious to have used such a material as the LLDPE of Migliorini in order to improve adhesion over a wide temperature range.
The teachings of Sharps, Dou, and/or Brindle above regarding using MAH grafted LLDPE in the skin layers provide an additional and alternative rationale that renders obvious the limitations of claim 12 with respect to differences in the LLDPE in the skin layers and the core layer.  In detail, if a different LLDPE (e.g., MAH grafted LLDPE) is used in the skin layers compared to the core layer, those different LLDPE’s in the skin layer will inherently have different (to at least some degree) melting points, density, and melt-flow rate properties, as in claims 1, 12, and 20, because changing the structure of LLDPE (by grafting MAH groups) will inherently alter, to at least some degree, the properties of that resin including melting point, density, and melt-flow rate, compared to non-grafted LLDPE.  It is noted that the claims place no 
Migliorini does not disclose the density of the LLDPE as in claim 10, however, one of ordinary skill in the art would know that LLDPE has a density overlapping the claimed range by definition.  Although this would be obvious in general, Riis confirms that LLDPE used in heat seal layers has a density overlapping the claimed range (see abstract, [0043], [0056]) and thus it would have been obvious to have used such density for the LLDPE in Migliorini because it provides the desired functionality (i.e., heat sealability).  
In addition and as an alternative to the above regarding different LLDPE materials in the skin layers, Mileti is also directed to heat sealable multilayer materials and discloses that the melting/sealing temperature for the skin/sealant layers on the opposite sides of the multilayer material may be different so that the different sides of the multilayer material can be sealed in different ways (see abstract, FIG. 1, FIG. 3, [0010], [0036]-[0038]).  Thus, it would have been obvious to have made the LLDPE in one skin layer of Migliorini have a different seal temperature than the LLDPE in the other skin layer of Migliorini, as taught by Mileti, so that the article can be used in packaging applications that require different types of heat seals for the different layers.  As explained above, altering the structure of the LLDPE in the skin layers (i.e., to alter the sealing temperature) will inherently change (to at least some degree) all the other properties of the LLDPE (including density, MFR and melting point), as in claims 1 and 20.  It is noted that the claims place no limitation on how “different” these properties must be and therefore even a miniscule difference would satisfy the claimed limitation.  
Based on the above, modified Migliorini teaches overlapping layer order (i.e., arrangement of core, sealant, and metallization layers) and materials (i.e., LLDPE, MAH-
In addition and as an alternative to the above inherency rationale with respect to the barrier properties of claims 1 and 20, Riis is also directed to heat sealable multilayer films with metallization layers (see abstract, [0056], [0057]-[0060]) and discloses that an aluminum metallization layer (like the one already taught in Migliorini) may be employed to achieve oxygen and water transmission properties that allow the film to be a barrier film, such that it would have been obvious to have made the metallization layer already taught in Migliorini provide the oxygen and water transmission properties of Riis such that the film has barrier properties as taught by Riis.  The transmission rates in Riis overlap the claimed range but are not measured at the same conditions, however, given the substantial degree of overlap, the transmission rates in Riis would still overlap the claimed range if measured under the claimed conditions.
The claims recite “consisting of” but then allow for additives such that any non-claimed ingredients would be an additive.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787